Citation Nr: 1114032	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  10-47 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an effective date prior to November 21, 2003, for a 70 percent evaluation for posttraumatic stress disorder (PTSD).  

(The issue of entitlement to service connection for a hip disability and sciatic neuropathy is the subject of a separate decision.)



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel






INTRODUCTION

The Veteran served on active duty from April 1979 to July 1993.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that until recently, the Veteran had been represented before the VA by a private attorney.  However, before this matter was certified to the Board, the attorney submitted a timely notice of withdrawal of representation to the RO.  She provided the Veteran with notice of this withdrawal.  The Veteran has received written notice of his right to representation during the course of this appeal, most recently with the cover letter to the November 2010 statement of the case.  At this juncture, he has had over two months to appoint new representation since the withdrawal of his attorney but has not done so.  Therefore, the Board will proceed with adjudication of the Veteran's claim.  

As noted, the Veteran's appeal for service connection for a hip disability and sciatic neuropathy is the subject of a separate Board decision.  


FINDINGS OF FACT

1.  The Veteran submitted a claim for entitlement to an increased evaluation for PTSD on July 18, 2004.  

2.  The earliest date that it is factually ascertainable that the Veteran's PTSD was productive of occupational and social impairment with deficiencies in most areas due to impaired impulse control, as well as periods of suicidal and homicidal ideations, lack of interest, lack of hygiene, and lack of concentration is November 21, 2003.  


CONCLUSION OF LAW

The criteria for an effective date prior to November 21, 2003, for a 70 percent evaluation for posttraumatic stress disorder have not been met.  38 U.S.C.A. 5107(b), 5110(b)(2) (West 2002); 38 C.F.R. 3.400 (o)(1),(2), 4.130, Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board notes that this is an appeal of the effective date assigned after a grant of the Veteran's claim for an increased evaluation for PTSD.  A letter that provided all of the required VCAA notice regarding the claim for an increased evaluation for PTSD was provided to the Veteran in August 2008.  This letter included notice regarding the assignment of effective dates.  The Board concludes that the duty to notify has been met.  

In addition, the Board finds that the duty to assist has also been met.  The Veteran has declined his right to a hearing for this issue.  There is no indication that there is any outstanding evidence pertinent to the Veteran's claim.  The Board finds that the duty to assist has been met.  

Earlier Effective Date

The Veteran contends that he is entitled to a 70 percent evaluation for his PTSD prior to November 21, 2003.  

In general, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

The effective date of an increase in disability compensation is the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date.  Otherwise, the effective date is the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2).

If an increase in disability occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1),(2); VAOPGCPREC 12-98 (1998).  In making this determination the Board must consider all of the evidence, including that received prior to previous final decisions.  Hazan v. Gober, 10 Vet. App. 511 (1997). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

In this case, the Veteran's claim for an increased evaluation was received on July 18, 2004.  Therefore, the earliest conceivable effective date for his increased evaluation would be July 18, 2003.  As the effective date that is currently assigned is November 21, 2003, the Board will examine the evidence dated from July 18, 2003 to November 21, 2003 in order to determine if it was factually ascertainable that the PTSD increased in severity during this period.  If so, then the day it is factually ascertainable will be the effective date.  Evidence dates prior to July 18, 2003 cannot help the Veteran in this instance.  Even if it were to demonstrate an increase prior to that date, it could only serve as the basis for an effective date from July 18, 2004, which is later than the November 21, 2003 effective date currently in effect.  38 U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  

The Veteran's PTSD is evaluated under the General Rating Formula for Mental Disorders.  Under this formula, a 70 percent evaluation is merited for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech that is intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a worklike setting), and an inability to establish and maintain effective relationships.

The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

The 30 percent evaluation is merited for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as a depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Code 9411.

The only evidence for consideration during the relevant period consists of an August 15, 2003 VA PTSD evaluation note, and a VA examination note obtained on November 21, 2003.  

The August 15, 2003 VA PTSD evaluation note states that the Veteran's anger was under better control, and he continued to be employed with the post office.  He denied any anger incidents since his previous visit.  The Veteran admitted to periods in which he lacked interest and would not even shower, with the last one of these being about four months ago.  He believed his symptoms had improved since moving to the country.  The Veteran's symptoms related to combat or violent experiences had also improved, and he was getting along better with his fellow employees.  The diagnosis was major depressive disorder, recurrent, currently in remission, with a history of PTSD.  The Veteran's current score on the Global Assessment of Functioning (GAF) scale was 75.

The Veteran complained of night terrors to a VA examiner in a VA treatment note dated November 21, 2003.  He was currently depressed with feelings of hopelessness and helplessness.  The Veteran was not currently working due to chronic pain in his back and knees.  These problems increased his depression.  His major difficulties at work were due to hostile encounters.  He said that he got into fights and would snap at people.  The Veteran was currently living in the country where he was fairly isolated from people, which he found helpful.  On mental status examination, the Veteran was alert, oriented, cooperative, and had adequate memory.  His thought content was concerned with distressing dreams related to his time in service.  The Veteran's insight and judgment were impaired.  The impressions were PTSD, and brain syndrome.  His current GAF score was 45. 

Based on the relevant evidence, the Board finds that the earliest effective date for the 70 percent evaluation for the Veteran's PTSD is the November 21, 2003 date that is currently assigned.  The evidence clearly shows an increase in the Veteran's symptomatology between the August 15, 2003 VA treatment note and the November 21, 2003 VA treatment note.  The August 15, 2003 records show that it had been months since the Veteran experienced a period in which he did not have interest in things or refused to shower.  In fact, these records describe the Veteran's PTSD as being improved and in remission.  This is reflected by the score of 75 on the GAF assigned at this examination.  There is no earlier document showing a basis for an increased rating, nor is there an earlier document that could reasonably be taken as an informal claim for an increase.

The GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) [hereinafter DSM-IV].  

A GAF score of 71 to 80 is assigned in those instances when if symptoms are present, they are transient and expectable reactions to psychosocial stressors with no more than slight impairment in social, occupational, or school functioning.  

A GAF score of 61 to 70 reflects some mild symptoms, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships. 

A GAF score of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  

A GAF score of 41 to 50 signifies serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorder (DSM), 32 (4th ed.) (1994) (DSM-IV); 38 C.F.R. §§ 4.125, 4.130 (2010).  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

In contrast to the August 15, 2003 note, the November 21, 2003, records showed current symptoms that clearly fit within the criteria for the 70 percent evaluation.  The Veteran reported getting into fights with people, which is evidence of impaired impulse control.  His insight and judgment were impaired.  The GAF of 45 was representative of serious impairment in social, occupational, or school functioning.  

In short, the Veteran's symptoms went from resulting in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks on August 15, 2003, as evidenced by the GAF score of 75 that represents slight impairment, to resulting in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood as of November 21, 2003, as demonstrated by the GAF score of 45 representing serious impairment of social and occupational functioning.  There is simply not another evaluation of the Veteran's PTSD dated between August 15, 2003 and November 21, 2003, so there is no evidence that would contradict this conclusion.  Therefore, the Board finds that the earliest date that it is factually ascertainable that there had been an increase in severity of the Veteran's service connected PTSD is November 21, 2003, which is the effective date that is already assigned.  There is no basis for an effective date prior to November 21, 2003 for a 70 percent evaluation for PTSD. 


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an effective date prior to November 21, 2003 for a 70 percent evaluation for post-traumatic stress disorder is denied. 


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


